DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “press-forming the plate member formed into the U shape into an O shape”, it is unclear if the O shape is intending to be the manufactured pipe set forth in the preamble or if the O shape is an intermediate product. It is noted that should the O shape be referring to an intermediate product the method fails to manufacture a pipe as set forth in the preamble upon completion of the claimed method steps.
The claim states “a portion of the plate member corresponding to the pipe body”, “a portion of the plate member corresponding to the tapered part”, and “a surface of the plate member corresponding to an inner peripheral surface”, it is unclear what the metes and bounds of “corresponding to” are. 
The subject matter of claim 1 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with 
With regards to claim 4, the claim states “while bending a middle part of the portion corresponding to the pipe body into a U shape”, it is unclear if the bending of the middle part of the portion corresponding to the pipe body into a U shape is in addition to the press-forming into the U shape set forth in claim 1 or if it is concurrent with the press-forming into the U shape of claim 1. It is noted that should the limitation be intending to set forth a concurrent option, this renders the claim indefinite since claim 1 sets forth the bend is pressed before the press-forming steps. 
Examiner notes that no art has been applied to claim 4; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
With regards to claims 2,4-7 and 9, the subject matter of the claims are couched in a narrative format (i.e. “is pressed”, “is formed”, “is placed”, etc.) which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure [see Ex parte Pfeiffer, 135 USPQ 31 (1961)]. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al (US 2001/0013242).
In reference to claim 1, Kondou et al discloses a method for manufacturing a pipe (1), the method comprising the steps of 
press forming a plate member (6) into a U shape (14) [see figures 9a-9b & 55; paragraph 0306 lines 4-7], 
press forming the plate member formed into the U shape (14) into an O shape [see figure 43a; paragraph 0307]], 
wherein the pipe includes a pipe body and a part (1e) tilted radially inward and protruding from one end of the pipe body [see figure 55], and
before the plate member (6) is press formed into the U shape, a boundary between a portion of the plate member corresponding to the pipe body and a portion of the plate member corresponding to the part is pressed from a surface of the plate member corresponding to an inner peripheral surface of 
While Kondou et al does not show the part being tapered, Kondou et al does suggest the shape of the part (1e) can be changed [see paragraph 0294] and further illustrates a tapered shape part in a separate embodiment [see figure 46a].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the square shaped parts (1e) of figure 43a to a tapered shape part as taught by figure 46a since Kondou et al discloses the shape of the parts can be changed and both shapes would yield the same result of providing a connection between separate elements. 
In reference to claim 2, Kondou et al further discloses a bend having a groove shape (concave corner) is formed at the boundary when the boundary is pressed, as seen in figures 54 & 55.
In reference to claim 3, Kondou et al further discloses the bend has a curved section, as seen in figure 55.
In reference to claims 5-7, Kondou et al further discloses the use of a punch and die (11, 12’) to form longitudinal bends within the plate member, wherein the punch (12) as a ridge (corner of punch) and the die (11, 12’) has a groove/clearance (break between 11 and 12’) [see figures 5a-5b]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the bend with the punch and die used to form the longitudinal bends within the plate member in order to form longitudinal bends and the bend simultaneously therefore saving manufacturing time. 
In reference to claim 8, Kondou et al further discloses the ridge of the punch has a curved section, as seen in figure 5a. 
2.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al in view of Tyler et al (US 4,971,239).
In reference to claim 9, Kondou et al further discloses the pipe can have a circular cross section made from a rectangular plate instead of a prism cross section [see paragraph 0028 lines 1-3]. Kondou et al discloses the invention substantially as claimed except for wherein a radius of curvature of the portion corresponding to the pipe body formed into the U shaped is smaller than a radius of curvature of the pipe body after being formed into the O shape. 
However, Tyler et al teaches of a common method of forming a rectangular plate into a U shape and then into an O shape wherein the radius of curvature of the U shape is smaller than the radius of curvature of the O shape [see figures 8-9].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the formation of the pipe such that the radius of curvature of the U shape is smaller than the radius of curvature of the O shape, as taught by Tyler et al, in order to obtain a desired O shape pipe. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725